     Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 1 of 17 PAGEID #: 2500




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRENDA E. PARSONS,

                        Plaintiff,
         v.                                            Civil Action 2:20-cv-2594
                                                       Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                        Defendant.

                                     OPINION AND ORDER

         Plaintiff, Brenda E. Parsons, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying her

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

The parties in this matter have consented to jurisdiction pursuant to 28 U.S.C. § 636(c). (Docs. 6,

7). For the reasons set forth below, the Court OVERRULES Plaintiff’s Statement of Errors and

AFFIRMS the Commissioner’s decision.

I.       BACKGROUND

         Plaintiff previously filed applications for DIB and SSI on December 19, 2012, alleging that

she became disabled on October 25, 2012. On April 23, 2015, both applications were denied in a

determination issued by Administrative Law Judge David R. Bruce (“ALJ Bruce”). (Tr. 67–86.)

The Appeals Council declined to review ALJ Bruce’s determination, and Plaintiff apparently did

not seek judicial review. (Tr. 153–59).

         Plaintiff filed her current applications for DIB and SSI on April 3, and April 20, 2017. She

initially alleged that she became disabled on October 25, 2012, but later amended her alleged onset

date to April 24, 2015—the day after ALJ Bruce’s unfavorable determination was issued. (Tr. 40).
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 2 of 17 PAGEID #: 2501




Plaintiff’s current applications were denied initially and on reconsideration and a hearing was held

on February 21, 2019, before Administrative Law Judge Julianne Hostovich (“ALJ Hostovich”)

who issued an unfavorable determination on March 21, 2019. (Tr. 36–66, 12–35). The Appeals

Council denied Plaintiff’s request to review that determination, which consequently became final.

(Tr. 1–6).

       On May 22, 2020, Plaintiff initiated this action seeking judicial review of that final

determination. (Doc. 1.) The Commissioner filed the administrative record on October 13, 2020

(Doc. 12); Plaintiff filed her Statement of Errors on November 27, 2020 (Doc. 13); and Defendant

filed an Opposition on January 11, 2021 (Doc. 14). Plaintiff did not file a Reply. The matter is

ripe for consideration.

       A.      Relevant Hearing Testimony

       ALJ Hostovich summarized the testimony from Plaintiff’s hearing:

       At the hearing, [Plaintiff] testified that she last worked in 2013 and she reported
       that she worked as cashier, stocker, and assistant manager for two employers; and,
       she noted that she lifted up to 50 to 60 pounds in the position. [Plaintiff] reported
       that she has past work as a cook at a nursing home in 2005 and she was lifting up
       to 20 pounds and standing most of the time. Regarding her impairments, the
       [Plaintiff] maintained she has difficulty raising her arms above shoulder level.
       [Plaintiff] noted difficulty focusing and remembering due to depression, but she is
       able to drive without getting lost. She indicated that she received outpatient mental
       health treatment and she has been prescribed psychotropic medications for
       depression and dealing with stress. [Plaintiff] testified that she sees and hears
       people that are not there and she experiences these episodes three or four times a
       week. She stated that the medications have reduced her symptoms, but her
       symptoms have not resolved completely. [Plaintiff] reported anger issues and sleep
       difficulties. Physically, [Plaintiff] stated that she experiences migraine headaches
       once every two months and she takes prescribed medication to relieve the condition.
       She testified that she has pain in her lower back, rated on a scale of one to ten, as
       eight and one-half. [Plaintiff] indicated that she receives pain management
       treatment including medications; and, she noted that the weather changes aggravate
       her symptoms. She indicated that she received physical therapy but it did not help.
       [Plaintiff] reported neck and shoulder pain due to bulging in her neck and swollen
       lymph nodes in her neck. [Plaintiff] testified that she has bilateral carpal tunnel



                                                 2
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 3 of 17 PAGEID #: 2502




        syndrome that causing her to drop objects and buttoning buttons. She stated that
        she has not had carpal tunnel surgery due to her insurance.

        She reported that she experiences shortness of breath with walking and she uses an
        inhaler to treat her breathing condition. She testified that she stopped smoking in
        June 2018. Regarding her heart issues, she stated that she experienced “passing out”
        episodes and she was hospitalized and had a Loop monitor implanted. She indicated
        that she was prescribed medication, but it was discontinued because it lowered
        blood pressure too much. She stated that she has diabetes mellitus and takes insulin
        and oral medications, but it is still not fully controlled. [Plaintiff] indicated that she
        has issues with her feet related to her diabetes mellitus such as dry skin and ingrown
        toenails, as well as numbness. As for her daily activities, she testified that she loads
        the dishwasher, does laundry, and shops for groceries. [Plaintiff] indicated that she
        is able to sit for one hour before changing positions, stand for 15 minutes before
        resting, walking for one-half block, and can lift no more than a gallon of milk.
        [Plaintiff] testified that she had knee surgery, but it is improved. As for her
        Hodgkin’s lymphoma, she stated that it is in remission, but she has no immune
        system and she gets sick easily.

(Tr. 22).

        B.      Relevant Medical Evidence

        ALJ Hostovich also summarized the medical records:

        As for [Plaintiff]’s obesity, the evidence shows [Plaintiff]’s height is 5’ 10” and her
        weight ranges from 232.6 pounds with a body mass index (BMI) of 33.3 (Exhibit
        B-8F, page 1) to 274.4 pounds with a BMI of 39.4, consistent with obesity (Exhibit
        B-31F, page 18). The evidence from August 2015 shows that weight reduction was
        discussed with [Plaintiff] in order to take significant amount of stress off of her
        back (Exhibit B-4F, page 89). The evidence from May 2017 shows [Plaintiff] was
        receiving physical therapy and it is helpful in reducing her pain and improving her
        mobility (Exhibit B-17F, page 87). Hospital records from November 2015 show
        [Plaintiff] received injection in her lumbar spine (Exhibit B-18F, pages 101 and
        102).

        Regarding the degenerative disc disease, hospital records from January 8, 2013,
        show [Plaintiff] underwent right L5/Sl lumbar decompression and discectomy
        (Exhibit B-2F, pages 13 and 14). On February 6, 2013, she presented to the hospital
        for an elective “re-do” of the L5/S1 [discectomy] due to herniation (Exhibit B-3 F).
        On a follow-up visit in January 2014 (prior to the amended alleged onset date), the
        evidence shows [Plaintiff]’s symptoms had improved (Exhibit B-4F, page 9). In
        June 2015, the medical evidence shows [Plaintiff] had a lumbar microdiscectomy
        a few years ago and she responded well (Exhibit B-4F, page 30).




                                                    3
Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 4 of 17 PAGEID #: 2503




    The objective evidence includes an MRI of the lumbar spine from June 2015 that
    shows L5 transitional vertebra with S1/S2, L5/S1 right laminectomy and
    discectomy, with residual disc bulge contact with right S1 nerve root, L4/5 broad
    based disc bulge with some contact, and facet arthrosis (Exhibit B-4F, page 89).
    The evidence shows the lumbar recurrent disc bulge is not so significant to consider
    surgical intervention (Exhibit B-4F, page 89). Examination findings showed
    tenderness and decreased range of motion in the lumbar spine, but straight leg
    raising was negative, strength was normal in the bilateral upper extremities, and
    sensation was intact (Exhibit B-8F). The evidence shows normal gait with no
    assistive device (Exhibits B-8F, page 178, B-11F, page 95, and B-15F, page 13).
    Overall, the degree of limitations alleged by [Plaintiff] is inconsistent with the
    evidence of record. For instance, [Plaintiff] alleges difficulty with prolonged
    sitting, walking and standing, but the evidence shows her daily activities include
    riding horses (Exhibits B-7F, B-8F, and B-13F), traveling to Columbus (Exhibit B-
    8F), and providing care for her horses, dogs, and cat (Exhibit B-23F). Additionally,
    the evidence shows [Plaintiff] performs gardening and canning vegetables
    (Exhibits B-8F and B-11F), cleaning and cooking (Exhibit B-11F), and mowing the
    yard with a tractor (Exhibit B-18F). The evidence establishes the degenerative disc
    disease is accommodated by limiting her to less than the full range of light work,
    as described above.

    Regarding the diabetes mellitus, the evidence includes a diagnosis of diabetes
    mellitus since 2012 treated with medications and insulin (Exhibits B-5F, B-8F, B-
    10F, and B-11F). Podiatry records indicate [Plaintiff] was prescribed diabetic shoes
    and insoles, but she did not pick them up due to insurance issues (Exhibit B-6F).
    The evidence from August 2017 shows [Plaintiff]’s diabetes mellitus is controlled
    (Exhibit B-24F, page 4). The medical records from September and October 2018
    indicate [Plaintiff] was “not taking care of her diabetes mellitus” and she stopped
    taking Metformin due to uncontrolled diarrhea and her medication was changed
    (Exhibit B-30F). Overall, the degree of limitations alleged by [Plaintiff] is
    inconsistent with the other evidence of record, including the performance of various
    activities by [Plaintiff] as previously discussed above. The evidence establishes the
    diabetes mellitus is accommodated by limiting her to less than the full range of light
    work, as described above.

    Mentally, the mental health intake from August 2016 includes a diagnosis of major
    depressive disorder, moderate, with anxious distress (Exhibit B-8F, pages 115 and
    116). On October 2016, the mental status examination shows irritable mood, direct
    eye contact, and fair insight and judgment (Exhibit B-20F). Medical records from
    January 2017 include a diagnosis of anxiety and depression (Exhibit B-11F).
    Mental health records show [Plaintiff] presented with complaints of depression,
    anxiety, temper, crying, agitation, trouble focusing, and nightmares. [Plaintiff] was
    diagnosed with PTSD, anxiety, and bipolar disorder. She was prescribed
    psychotropic medications including Prozac and Depakote. On a follow-up visit in
    March 2017, [Plaintiff] reported improved mood, decreased anger and aggression,
    and improved sleep with Ambien. She indicated that her energy level and


                                              4
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 5 of 17 PAGEID #: 2504




       motivation are better (Exhibit B-15F). Mental status examination findings show eye
       contact was average, affect was full, and mood was euthymic (Exhibit B-15F, page
       12). Mental health records from January 2018 show [Plaintiff] was doing well on
       the current medication regimen (Exhibit B-23F, page 17). However, in September
       2018, she presented with reports of hearing voices “at times” (Exhibit B-23F, page
       31). Medical health records from August 2018 includes a mental status examination
       with essentially normal findings; and, [Plaintiff] reported that her only concern is
       regarding some small varicosities in her legs that do not cause her pain or
       discomfort (Exhibit B-27F). Overall, the degree of limitations alleged by [Plaintiff]
       are inconsistent with the other evidence. As noted previously, [Plaintiff]’s reported
       daily activities are not limited to the extent one would expect, given the complaints
       of disabling symptoms and limitations. The evidence establishes the depression,
       bipolar disorder, anxiety, and PTSD are accommodated by limiting her to routine
       tasks involving simple work related decisions with the ability to adapt to routine
       workplace changes, with no production quota production, as described above.

       [Plaintiff] did undergo surgery for the alleged impairment, which certainly suggests
       that the symptoms were genuine. While that fact would normally weigh in
       [Plaintiff]’s favor, it is offset by the fact that the record reflects that the surgery was
       generally successful in relieving the symptoms. As noted in the record, [Plaintiff]
       underwent lumbar surgery in January 2013, with revision surgery done in February
       2013 (Exhibits B-2F and B-3F), with noted improvement of symptoms (Exhibit B-
       4F, page 4).

       The record reveals that [Plaintiff] failed to follow-up on recommendations made by
       the treating doctor, which suggests that the symptoms may not have been as serious
       as has been alleged in connection with this application and appeal. [Plaintiff] was
       strongly advised to stop smoking in October 2014 (Exhibit B-7F, page 5), but she
       testified at the hearing that she continued to smoke until June 2018. In addition,
       [Plaintiff] was prescribed diabetic shoes and insoles, but she did not pick them up
       due to insurance issues (Exhibit B-24F). Medical records show weight reduction
       (below 200 pounds) was recommended to [Plaintiff] to relieve stress on her back
       (Exhibit B-4F, page 89).

       [Plaintiff] has been prescribed and has taken appropriate medications for the alleged
       impairments, which weighs in [Plaintiff]’s favor, but the medical records reveal
       that the medications have been relatively effective in controlling [Plaintiff]’s
       symptoms. Psychotropic medications such as Prozac and Depakote were prescribed
       to reduce [Plaintiff]’s psychological symptoms and the record shows she was doing
       well with the current medication regimen (Exhibits B-15F and B-23F).

(Tr. 22–24).

       C.      ALJ Hostovich’s Decision

       In her March 21, 2019, determination, ALJ Hostovich explained that because there had


                                                   5
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 6 of 17 PAGEID #: 2505




been a final decision on Plaintiff’s prior disability applications, she would be bound by the findings

in that final decision for the unadjudicated period that began after it had been issued by ALJ Bruce

unless there was new and material evidence relating to the prior findings, or a change in the

relevant law, regulations, or rulings. (Tr. 24–25). ALJ Hostovich found, however, new and

material evidence, and thus that she was not so bound. (Id.)

       ALJ Hostovich also found that Plaintiff had met the insured status requirement through

December 31, 2017, and that she had not engaged in substantial gainful activity since April 24,

2015, her amended alleged onset date. (Tr. 18). ALJ Hostovich further found that Plaintiff

suffered from the following severe impairments: degenerative disc disease, obesity, diabetes

mellitus, bipolar, depression, anxiety, and post-traumatic stress disorder (PTSD). (Id.). Yet, ALJ

Hostovich concluded that none of Plaintiff’s impairments, either singly or in combination, met or

medically equaled a listed impairment. (Tr. 19).

       ALJ Hostovich assessed Plaintiff’s residual functional capacity (“RFC”) as follows:

       After careful consideration of the entire record the undersigned finds that [Plaintiff]
       has the residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) and 416.967(b) except she can never climb ladders, ropes, or scaffolds,
       but can occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and
       crawl. She can tolerate frequent exposure to extreme cold, extreme heat, fumes,
       odors, gases, dust, and poor ventilation. She can understand, remember, and carry
       out routine tasks involving simple work related decisions with the ability to adapt
       to routine workplace changes. She needs a work environment that does not impose
       a strict production rate pace, that is, no production quotas.

(Tr. 21). ALJ Hostovich then relied on testimony from a vocational expert (“VE”) to determine

that Plaintiff was able to perform her past relevant work as a cook helper. (Tr. 26). In addition,

ALJ Hostovich determined that Plaintiff was capable of performing other jobs that existed in

significant numbers in the national economy such as product laborer, router, and garment folder.

(Tr. 26–27). ALJ Hostovich therefore concluded that Plaintiff was not disabled under the Social



                                                  6
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 7 of 17 PAGEID #: 2506




Security Act (the “Act”), since April 24, 2015. (Tr. 27).

II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x. 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.   DISCUSSION

       Plaintiff challenges ALJ Hostovich’s determination that she could perform light work with

restrictions. (Doc. 13 at 5–8). Plaintiff next alleges that ALJ Hostovich erred because in assessing

Plaintiff’s RFC did not “adequately and fully convey [Plaintiff’s] limitations” in concentration,

persistence, and pace to the VE. (Id. at 11). Finally, Plaintiff contends that ALJ Hostovich’s

analysis of the opinions from the state agency reviewing physicians and psychologists was




                                                 7
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 8 of 17 PAGEID #: 2507




improper. (Id. at 12–13). The Court addresses Plaintiff’s allegations of error in turn, although not

in the order that she has raised them, and finds that they lack merit.

       A.      Light Work Determination

       Plaintiff alleges that ALJ Hostovich erred when determining that she was capable of

performing light work with restrictions. (Id. at 5–8). Specifically, Plaintiff alleges that when her

prior applications were determined, ALJ Bruce found that she was capable of sedentary work with

restrictions. (Id.). Plaintiff contends that ALJ Hostovich was therefore required to find that she

was capable of sedentary work with restrictions pursuant to the res judicata principles set forth by

the Sixth Circuit in Drummond v. Comm’r of Soc. Sec., 126 F.3d 837 (6th Cir. 1997). (Id.).

       The Court finds that this contention lacks merit. In Drummond, the Sixth Circuit held that

“[w]hen the Commissioner has made a final decision concerning a claimant’s entitlement to

benefits, the Commissioner is bound by this determination absent changed circumstances.” 126

F.3d at 842. In that case, claimant’s initial claim for SSI was denied when an ALJ found that she

was capable of sedentary work. Id. at 838. When the claimant later re-filed her disability claim,

a second ALJ found that she was capable of medium-level work—unlike the sedentary RFC

finding of the first ALJ—and denied the re-filed claim. Id. at 839. After explaining that “[r]es

judicata applies in an administrative law context following a trial type hearing,” the Sixth Circuit

held that the second ALJ was bound by the sedentary RFC determination of the first ALJ because

there was no new or additional evidence of an improvement in the claimant’s condition. Id. at

841–842. The Sixth Circuit reasoned that “[j]ust as a social security claimant is barred from

relitigating an issue that has been previously determined, so is the Commissioner.” Id.

       The Social Security Administration subsequently issued an Acquiescence Ruling

explaining how the ruling in Drummond would be applied to claims in the Sixth Circuit:



                                                  8
  Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 9 of 17 PAGEID #: 2508




          When adjudicating a subsequent disability claim with an adjudicated period under
          the same title of the Act as the prior claim, adjudicators must adopt such a finding
          from the final decision by an ALJ or the Appeals Council on the prior claim . . .
          unless there is new and material evidence relating to such a finding or there has
          been a change in the law, regulations or ruling affecting the finding or the method
          for arriving at the finding.

AR 98-4(6), Effect of Prior Findings on Adjudication of a Subsequent Disability Claim Arising

Under the Same Title of the Social Security Act -- Titles II and XVI of the Social Security Act, 1998

WL 283902, at *3 (June 1, 1998).

          The Sixth Circuit also subsequently clarified the scope of Drummond in Earley v. Comm’r

of Soc. Sec., 893 F.3d 929 (6th Cir. June 27, 2018), by reiterating that res judicata applies to

administrative proceedings. The Earley Court explained that when a claimant files a later

application covering the same period as an earlier application, res judicata applies absent good

cause to revisit the earlier determination. Id. at 933. But the Earley Court explained that res

judicata does not apply when a claimant files a subsequent application seeking benefits for a

different period. Instead, “[w]hen an individual seeks disability benefits or a distinct period of

time, each application is entitled to review.” Id. The Earley Court cautioned, however, that “fresh

review is not blind review.” Id. at 934. Although an ALJ evaluating a subsequent application is

not bound to follow a previous determination, the ALJ may “nevertheless consider what an earlier

judge did if for no other reason than to strive for consistent decision making.” Id. Accordingly,

“it is fair for an [ALJ] to take the view that, absent new and additional evidence, the first [ALJ’s]

findings are a legitimate, albeit not binding, consideration in reviewing a second application.” Id.

at 933.

          Here, the parties do not address whether Plaintiff’s current applications cover the same

period as Plaintiff’s prior applications. The Court, however, notes that on April 23, 2015, ALJ

Bruce issued a determination on Plaintiff’s earlier applications finding that she was not disabled


                                                   9
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 10 of 17 PAGEID #: 2509




under the Act from October 25, 2012, through the date of that decision. (Tr. 80). Plaintiff filed

her current applications in April of 2017, and has since alleged an onset date of April 24, 2015—

the day after ALJ Bruce’s determination was issued. (Tr. 40). Accordingly, the Court concludes

that Plaintiff’s current applications cover a different period than her earlier applications. Under

Earley, that means that the ALJ Bruce’s findings were entitled to “legitimate, albeit not binding

consideration” by ALJ Hostovich. Earley, 893 F.3d at 933.

       In her decision, ALJ Hostovich addressed the effect of ALJ Bruce’s RFC determinations:

       . . . David Bruce, an Administrative Law Judge, issued an unfavorable hearing
       decision on April 23, 2015. Judge Bruce concluded that the claimant had the
       residual functional capacity to perform sedentary exertion, except she can never
       climb ladders, ropes, or scaffolds, but could occasionally climb ramps and stairs,
       balance, stoop, kneel, crouch, and crawl. She is limited to understanding,
       remembering, and carrying out simple to moderately complex tasks (defined as
       SVP 1 to SVP 4 type jobs), but not production rate pace jobs (Exhibit B-1A). On
       initial review and reconsideration, the state agency adopted the residual functional
       capacity finding of the Administrative Law Judge (Exhibits B-2A, B-3A, B-6A and
       B-7 A). The prior finding concerning the claimant’s residual functional capacity is
       binding absent evidence of an improvement or change in condition since the prior
       hearing. Consistent with the provisions of Drummond v. Commissioner of Social
       Security, 126 F.3d 837 (6th Cir. 1997); and Social Security Acquiescence Rulings
       98-3(6) and 98-4(6), the undersigned must adopt disability findings (including
       findings of residual functional capacity) from the final decision by an
       Administrative Law Judge or the Appeals Council on the prior claim, absent new
       and material evidence relating to the finding, a change in the law, regulations, or
       rulings.


(Tr. 24–25). Notably, ALJ Hostovich failed to mention Earley even though it is applicable here.

Nevertheless, ALJ Hostovich followed the precepts in Early by finding that new evidence

undermined ALJ Bruce’s RFC assessment. ALJ Hostovich wrote:

       After considering all the evidence of record, including the new evidence of record,
       the undersigned concludes that the residual functional capacity established in the
       prior decision is not entirely consistent with the evidence of record in this case;
       therefore, these opinions are entitled to only some weight. The evidence indicates
       the claimant underwent lumbar spine surgeries (Exhibits B-2F, pages 13 and 14 and
       B-3F), but since that time, her physical examinations have been unremarkable


                                                10
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 11 of 17 PAGEID #: 2510




       (Exhibit B-4F, B-11F, B-17F, page 39, and B-28F). Moreover, the evidence shows
       the claimant’s Hodgkin’s lymphoma has been in remission for years (Exhibit B-
       27F). Additionally, the evidence shows the claimant’s reported daily activities
       show increased functioning, such as riding horses (Exhibits B-7F, page 29, B-8F,
       page 191, and B-13F, page 26), traveling to Columbus to visit her ill brother
       (Exhibit B-8F, page 18), caring for her pets (horses, dogs, and a cat) (Exhibit B-
       23F, page 16), gardening and canning vegetables (Exhibits B-8F, page 11 and B-
       17F, page 94), cleaning and cooking (Exhibit B-11F, page 38), and mowing the
       yard with a tractor (Exhibit B-18F, pages 176 and 182). Nonetheless, the
       undersigned has partially adopted the mental residual functional capacity opinions
       and has limited the claimant to unskilled work with no production quotas.
       Therefore, the undersigned does not adopt the prior Administrative Law Judge’s
       residual functional capacity, which was issued at a time shortly after the claimant’s
       revision surgery, and gives it only some weight for the reasons discussed above.
       For the same reasons, the undersigned only gives some weight to the opinions at
       Exhibits B-2A, B-3A, B6A, and B-7A.

(Tr. 25). ALJ Hostovich’s analysis thus tracks the Earley Court’s reasoning—that an ALJ’s prior

findings constitute a legitimate consideration in the absence of new evidence.

       Substantial evidence supports ALJ Hostovich’s determination that new evidence

undermined ALJ Bruce’s April 23, 2015, RFC determination. As ALJ Hostovich explained,

Plaintiff had lumbar spine surgery in 2013, but later examinations, which took place after ALJ

Bruce’s RFC determination was issued, were often unremarkable.              For example, during

examinations in June and August of 2016, Plaintiff had moderate tenderness to palpitation in the

cervical and lumbar spine but she had 5/5 muscle strength in her upper and lower extremities. (Tr.

781, 767). An examination in January of 2017, revealed that Plaintiff had diffuse tenderness to

palpitation in her cervical and lumbar spine and pain with range of motion, but she had negative

straight leg tests and 5/5 strength in the upper and lower extremities. (Tr. 1604). At numerous

appointments in 2017 and 2018, Plaintiff denied body aches, and examinations revealed that she

was comfortable and in no acute distress. (Tr. 2087–88, 2093–94, 2100–01, 2107, 2113, 2132,

2149, 2154). The results of diagnostic tests done after ALJ Bruce’s RFC determination were also

unremarkable. Lumbar spine films and cervical and thoracic x-rays in June of 2015 did not reveal


                                                11
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 12 of 17 PAGEID #: 2511




any significant abnormalities or obvious instabilities. (Tr. 473, 477). An MRI of Plaintiff’s lumbar

spine in June of 2015 revealed a broad-based recurrent disc bulge, but it was not so significant as

to warrant operative intervention. (Tr. 529). An MRI of Plaintiff’s cervical spine in June of 2015

showed only mild degenerative changes with no central or foraminal stenosis at any level in her

cervical spine and no fractures or spondylolisthesis. (Tr. 542, 537). An X-ray of Plaintiff’s lumbar

spine was nonacute in October of 2015. (Tr. 552). And, as noted by ALJ Hostovich, the record

contains evidence that Plaintiff’s cancer had been in remission for years. (Tr. 943, 761, 769).

       As ALJ Hostovich also explained, the record contained new evidence of Plaintiff’s

activities that demonstrated improved functioning. (See e.g., Tr. 594, 947, 1321 (Plaintiff went

horseback riding in the fall 2015); Tr. 1091 (Plaintiff reported she was doing “all the work,

cleaning, cooking . . . .” in June 2016); Tr. 774 (Plaintiff travelled to see her ill brother in July

2016); Tr. 766 (Plaintiff reported she worked in the garden, picking and canning vegetables in

August 2016); Tr. 1659 (Plaintiff again indicated she was gardening in July 2017); Tr. 1843, 1849

(Plaintiff reported that she was mowing the lawn in August 2017); Tr. 2178 (Plaintiff reported she

took care of her pets including horses, dogs, and a cat in March 2018)). In sum, ALJ Hostovich

determined this new evidence showed that Plaintiff’s functioning had improved.              And, as

illustrated above, that determination enjoyed substantial record support.

       Plaintiff also contends that ALJ Hostovich summarily discounted ALJ Bruce’s prior RFC

determination and instead relied on “one conclusory, vague statement” from Plaintiff’s treating

physician, Dr. Devaki Sika, who wrote in his December 14, 2018, treatment notes that Plaintiff

was “able to carry out light work.” (Doc. 13 at 8–9, citing Tr. 2372). Plaintiff specifically

complains that Dr. Sika’s opinion was “overbroad, fails to include any specific functional

limitations and is contradicted by the voluminous record supporting additional limitations.” (Doc.



                                                 12
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 13 of 17 PAGEID #: 2512




13 at 9). The Court finds that this contention lacks merit because it inaccurately describes ALJ

Hostovich’s analysis which included a lengthy discussion about the weight that was assigned to

ALJ Bruce’s RFC determination and the evidence that supported that weighting determination.

(Tr. 24–25). In short, ALJ Hostovich did not exclusively rely on Dr. Sika’s opinion to assess

Plaintiff’s RFC. Instead, ALJ Hostovich properly considered and weighed all medical opinions,

including a statement from Plaintiff’s treating source that she was able to do light work. See 20

C.F.R. §416.927(b).

       Plaintiff additionally contends that ALJ Hostovich erred when finding that she could

perform light work instead of sedentary work because her impairments limited her ability to walk

and stand, and that walking and standing requirements constitute the primary difference between

light and sedentary work. (Doc. 13 at 6). The record contains, however, numerous examinations

finding that Plaintiff had no difficulty walking and that her mobility was normal. (Tr. 767, 781,

788, 795, 802, 810, 824, 830, 837, 865, 884, 891, 898, 905, 913, 927, 934, 941). Plaintiff also

points to evidence in the record and alleges that it supports a finding that she is unable to perform

light work. (Doc. 13 at 7). It is well settled, however, that “if substantial evidence supports the

ALJ’s decision, this Court defers to that finding ‘even if there is substantial evidence in the record

that would have supported an opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d

399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Here, ALJ Hostovich’s

findings are supported by substantial evidence within her “zone of choice.” Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). For all these reasons the Court concludes that ALJ Hostovich

did not err when determining that Plaintiff was capable of light work with restrictions.

       B.      Opinions from the State Agency Reviewers

       Plaintiff contends that the state agency reviewers opined that they would adopt ALJ



                                                 13
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 14 of 17 PAGEID #: 2513




Bruce’s RFC determination and that ALJ Hostovich committed reversible error by summarily

discounting the state agency reviewers’ opinions. (Doc. 13 at 8–9, 12–13). The Court finds that

this claim lacks merit.

       “The Social Security Administration defines three types of medical sources: non-

examining sources, non-treating (but examining) sources, and treating sources.”            Reeves v.

Comm’r of Soc. Sec., 618 F. App’x. 267, 273 (6th Cir. 2015) (citing 20 C.F.R. § 404.1502). “A

physician qualifies as a treating source if there is an ‘ongoing treatment relationship’ such that the

claimant sees the physician ‘with a frequency consistent with accepted medical practice for the

type of treatment and/or evaluation required for [the] medical condition.’” Id. (citing 20 C.F.R. §

404.1527(c)(2)). If the treating physician’s opinion is “‘well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record,’ then an ALJ ‘will give it controlling weight.’” Id. (quoting 20

C.F.R. § 404.1527(c)(2)). And, when an ALJ does not give the treating source’s opinion

controlling   weight,     the   ALJ   must    give     “‘good   reasons’”    for   discounting    the

opinion. Id. (quoting Rogers, 486 F.3d at 242).

       On the other hand, when the opinion comes from a non-treating or non-examining source,

it is usually not entitled to controlling weight. 20 C.F.R. § 404.1527(c)(2). Rather, the ALJ should

consider relevant factors, including supportability, consistency, and specialization. 20 C.F.R. §

404.1527(d)(2). There is however, no “reasons-giving requirement” for non-treating source

opinions. Martin v. Comm’r of Soc. Sec., 658 F. App’x. 255, 259 (6th Cir. 2016). Rather, the ALJ

must provide only “a meaningful explanation regarding the weight given to particular medical

source opinions.” Mason v. Comm’r of Soc. Sec., No. 1:18 CV 1737, 2019 WL 4305764, at *7

(N.D. Ohio Sept. 11, 2019) (citing SSR 96-6p, 1996 WL 374180, at *2).



                                                  14
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 15 of 17 PAGEID #: 2514




       In this case, ALJ Hostovich provided a meaningful explanation of the weight she assigned

to the opinions from the state agency reviewers.          As set forth previously, ALJ Hostovich

meaningfully described ALJ Bruce’s RFC determination. (Tr. 24–25). ALJ Hostovich then

explained that “[o]n initial review and reconsideration, the state agency adopted the residual

functional capacity finding of [ALJ Bruce] (Exhibits B-2A, B-3A, B-6A and B-7 A).” (Id. at 25).

ALJ Hostovich then explained in detail why new evidence of Plaintiff’s examination results,

cancer remission, and activities warranted a departure from ALJ Bruce’s RFC. (Id.). ALJ

Hostovich then explained that she partially adopted ALJ Bruce’s mental residual functional

capacity findings and limited Plaintiff to unskilled work with no production quotas but that she did

not adopt ALJ Bruce’s physical residual functional capacity findings. (Id.). ALJ Hostovich then

indicated that for the same reasons, she only gave the opinions from the state agency reviewers

some weight. (Id.). This was sufficient. ALJ Hostovich’s reasons for determining that a departure

from ALJ Bruce’s RFC determination was warranted were coextensive with her reasons for

discounting opinions adopting ALJ Bruce’s RFC determination.

       Plaintiff further asserts that ALJ Hostovich erred because she did not discuss which of the

state agency reviewer’s opinions were adopted. (Doc. 13 at 13). But ALJ Hostovoich was not

required to do so. ALJ Hostovich considered the state agency reviewers’ opinions and explained

what weight she was giving those opinions. Because the state agency reviewers were non-treating

sources, ALJ Hostovich was not obligated to give “good reasons” for that weight. Parkinson v.

Comm’r of Soc. Sec., No. 2:19-CV-5051, 2020 WL 5875870, at *2 (S.D. Ohio Oct. 2, 2020). For

these reasons, the Court finds that this allegation of error lacks merit.




                                                  15
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 16 of 17 PAGEID #: 2515




       C.      Concentration, Persistence, and Pace

       Plaintiff additionally alleges that ALJ Hostovich erred because she did not adequately

convey Plaintiff’s limitations in concentration, persistence, and pace to the Vocational Expert

(“VE”). (Doc. 13 at 11). This claim also lacks merit.

       An ALJ’s hypothetical question to a VE must accurately portray a claimant’s physical and

mental impairments. Carelli v. Comm’r of Soc. Sec., 390 F. App’x. 429, 438 (6th Cir. 2010). It

is, however, “well established that an ALJ . . . is required to incorporate only those limitations

accepted as credible by the finder of fact” in a hypothetical posed to a VE. Id. (citing Casey v.

Sec’y of H.H.S., 987 F.2d 1230, 1235 (6th Cir.1993)). A review of the hearing transcript in this

case reveals that ALJ Hostovich accurately included all of her RFC findings in the hypothetical

question that she posed to the VE. (Compare Tr. 21 with 62–63).

       Plaintiff argues that ALJ Hostovich erred because she did not ask the VE to identify the

number of jobs that “would be excluded if [Plaintiff] required repetition of directions, only visual

demonstration directions, difficulty responding appropriately to work pressure or other aspects

related to moderate concentration limitations . . . . ” (Doc. 13 at 11). But these additional factors

were irrelevant. When ALJ Hostovich asked the VE a hypothetical question that included all the

limitations that ALJ Hostovich found credible, the VE testified that jobs existed. These additional

limitations described by Plaintiff were not ones that ALJ Hostovich found credible. Thus, ALJ

Hostovich was not required to ask the VE to consider them.

       To the extent that Plaintiff alleges that ALJ Hostovich erred by finding that these additional

limitations, and others such as potential time off task, were not credible, Plaintiff fails to identify

record evidence indicating that any such limitations had been opined. Indeed, the state agency

reviewers in this case opined that they adopted ALJ Bruce’s RFC determination. Specifically, ALJ



                                                  16
 Case: 2:20-cv-02594-KAJ Doc #: 15 Filed: 03/17/21 Page: 17 of 17 PAGEID #: 2516




Bruce determined that Plaintiff could “understand, remember, and carry out instructions for simple

to moderately complex tasks defined as SVP 1 to 4 type jobs, but not production rate jobs.” (Tr.

75). This determination, however, included fewer concentration, persistence, and pace restrictions

than the RFC ultimately assessed by ALJ Hostovich.

       For these reasons, the Court finds that ALJ Hostovich did not commit reversible error with

regard to the hypothetical questions she posed to the VE.

IV.    CONCLUSION

       Based on the foregoing, the Court OVERRULES Plaintiff’s Statement of Errors and

AFFIRMS the Commissioner’s decision.


       IT IS SO ORDERED.



Date: March 17, 2021                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               17
